            Case 1:20-cv-03127-SAB              ECF No. 25         filed 08/25/20    PageID.245 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                Eastern District
                                               __________        of Washington
                                                           District of __________


                State of Washington, et al.,                   )
                             Plaintiff                         )
                                v.                             )       Case No. 1:20-cv-03127-SAB
                  Donald J. Trump, et al.,                     )
                            Defendant                          )

                                                APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Plaintiff State of Washington                                                                                 .


Date:          08/20/2020                                                             s/ Andrew R.W. Hughes
                                                                                         Attorney’s signature


                                                                               Andrew R.W. Hughes, WSBA 49515
                                                                                     Printed name and bar number

                                                                                          800 Fifth Avenue
                                                                                            Suite 2000
                                                                                         Seattle, WA 98104
                                                                                               Address

                                                                                    Andrew.Hughes@atg.wa.gov
                                                                                            E-mail address

                                                                                          (206) 464-7744
                                                                                          Telephone number



                                                                                             FAX number
